Citation Nr: 9918812	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  97-03 954A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
right knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (BVA or 
Board) pursuant to a December 1998 Order of the United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals, hereinafter, the Court) 
which vacated a June 1998 decision of the Board.  The Board 
decision denied the veteran's appeal of rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  

The veteran had active service from September 1951 to 
September 1953.  


FINDINGS OF FACT

1.  An unappealed October 1986 rating decision declined to 
reopen the veteran's claim for service connection for 
residuals of a right knee disability, on the basis of new and 
material evidence.

2.  The evidence associated with the claims file subsequent 
to the October 1986 rating decision tends to establish 
material facts not already of record at the time of the 
October 1986 rating decision, is not cumulative and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The October 1986 rating decision which declined to reopen 
the veteran's claim for service connection for residuals of a 
right knee injury, on the basis of new and material evidence 
is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1998).

2.  The evidence received since the October 1986 rating 
decision is new and material, and the veteran's claim for 
that benefit is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


The veteran theorizes that he suffered aggravation of a 
preexisting knee injury during service.  Service connection 
may be granted for a disability resulting from a disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  Regulations 
provide that a preexisting injury or disease will be 
considered to have been aggravated by active duty service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1998).  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b) (1998).

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  Temporary or intermittent flare-ups of 
the preexisting condition during service are not sufficient 
to be considered aggravation unless the underlying condition, 
as contrasted to symptoms, has worsened.  Crowe v. Brown, 7 
Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 
292, 296-97 (1991).

In this case, in October 1986, the RO denied the veteran's 
claim of entitlement to service connection for a right knee 
disability.  That decision was predicated on a finding that 
there was no medical evidence showing that the veteran's 
preexisting knee injury was aggravated by service.  The 
veteran was notified of that decision and of his appellate 
rights in November 1986 but failed to seek appellate review 
within one year of notification. 

Where a notice of disagreement is not filed within one year 
of the date of mailing of the notification of the RO's denial 
of the veteran's claim, the denial is final and is not 
subject to revision upon the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  
Thus, the October 1986 rating decision is final.  However, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108. 

Reviewing a final decision based on new and material evidence 
is potentially a three step process.  See Elkins v. West, 12 
Vet. App. 209, 214-9 (1999).  First, the Board must determine 
whether the evidence submitted since the prior decision is 
new and material, which will be discussed below.  If "the 
Board finds that no such evidence has been offered, that is 
where the analysis must end."  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  Second, if new and material evidence has 
been presented, the claim is reopened and must be considered 
based upon all the evidence of record, to determine whether 
it is well-grounded.  See Robinette v. Brown, 8 Vet. App. 69, 
75-76 (1995).  Finally, if the claim is well grounded, and if 
VA's duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled, the Board may evaluate the merits of the claim.  
See Winters v. West, 12 Vet. App. 203, 206-7 (1999).

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and also requires a 
three-step analysis.  The first step requires determining 
whether the newly presented evidence "bears directly and 
substantially upon the specific matter under consideration," 
i.e., whether it is probative of the issue at hand.  Cox v. 
Brown, 5 Vet. App. 95, 98 (1993).  Evidence is probative when 
it "tend[s] to prove, or actually prov[es] an issue."  
Routen v. Brown, 10 Vet. App. 183, 186 (1997), citing Black's 
Law Dictionary 1203 (6th ed. 1990).  Second, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made.  See 
Struck v. Brown, 9 Vet. App. 145, 151 (1996).  The third and 
final question is whether the evidence "is so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  Hodge v. West, 155 F.3d 1356, 1359 
(Fed. Cir., 1998), citing 38 C.F.R. § 3.156(a).  This need 
not mean that the evidence warrants a revision of the prior 
determination, but is intended to ensure the Board has all 
potentially relevant evidence before it.  See Hodge, 155 F.3d 
at 1363, citing "Adjudication; Pensions, Compensation, 
Dependency: New and Material Evidence; Standard Definition," 
55 Fed. Reg. 19088, 19089 (1990).  New evidence will be 
presumed credible at this point solely for the purpose of 
determining whether a claim should be reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  If all three tests 
are satisfied, the claim must be reopened.

The October 1986 rating decision which found no new and 
material evidence had been submitted to reopen the veteran's 
claim for service connection for residuals of a right knee 
injury, is final and was the last disposition in which the 
claim was finally disallowed on any basis.  The relevant 
evidence at the time consisted of the veteran's service 
medical records, private physician's notes dating from 1950 
to 1958, and lay statements.  Consequently, the evidence that 
must be considered in determining whether the claim may be 
reopened based on new and material evidence is that added to 
the record since the October 1986 rating decision.

Since that rating decision, the veteran submitted several 
copies of his service medical records, additional private 
treatment records, additional lay statements and documents 
relating to his induction into service.  The Board notes that 
the newly submitted private medical records contain opinions 
and reported histories which address the issue of in-service 
aggravation of a preexisting lower extremity injury.  The 
Board therefore finds that these bear directly and 
substantially upon the specific matter under consideration, 
and are thus probative of the issue at hand and that they are 
actually new.  Moreover, while the Board does not 
specifically find that this evidence warrants a revision of 
the prior determination, it is so significant that it should 
be considered to ensure that all potentially relevant 
evidence is considered.  Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  See Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir., 
1998), citing 38 C.F.R. § 3.156(a).  

Thus, the veteran has fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, and the claim is reopened.


ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for a 
right knee disorder is reopened, and to this extent only, the 
appeal is granted.


REMAND

Having found that the veteran has successfully reopened his 
claim for service connection for a right knee injury, a de 
novo review of all the evidence of record in conjunction with 
the governing legal authority in order to ascertain whether a 
grant of the requested benefit is warranted.  See Manio v. 
Derwinski, 1 Vet. App. 189 (1991).  

In light of the foregoing, this claim is REMANDED for the 
following action:

The RO should readjudicate the issue on 
appeal based on all of the evidence of 
record in light of the Board's 
determination that new and material 
evidence has been submitted to reopen the 
previously denied claim for service 
connection for a right knee disorder in 
light of the appropriate standard.  
Specifically, the RO should determine 
whether the veteran has submitted a well-
grounded claim for service connection, 
and if so, whether the claim can be 
allowed on the merits.  If any 
determination is adverse to the veteran, 
the RO should provide the veteran and his 
representative an SSOC, and afford them 
an opportunity to respond thereto before 
the record is returned to the Board for 
further adjudication.

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant is 
free to submit any additional evidence he desires to have 
considered in connection with his current appeal.  No action 
is required of the appellant unless he is notified.  


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

